Carlisle, Judge.
1. “ ‘Service of the bill of exceptions, or due and legal waiver or acknowledgement of service, is essential to give this court jurisdiction of the cause.’ Izlar v. Central of Ga. Ry. Co., 162 Ga. 558 (134 S. E. 315).
2. “Service of a bill of exceptions before it is certified by the trial judge is no service. Duke v. Sims, 70 Ga. App. 318 (28 S. E. 2d 174); Bush v. Smith, 77 Ga. App. 329 (48 S. E. 2d 582).” Tribble v. Chadwick, 91 Ga. App. 304 (1, 2) (85 S. E. 2d 495).
3. In the instant case, the following acknowledgement appears, signed by the solicitor-general, and dated April 11, 1959: “Due and legal notice of time of tendering bill of exceptions •is hereby waived and the service of the copy of same is hereby acknowledged.” The 'bill of exceptions shows that it was' presented to the trial judge on the same date and was certified by him on June 9, 1959. There was no other certificate of service or acknowledgement of service of the writ of error on the bill of exceptions, and under the ruling in the third headnote of Tribble v. Chadwick, supra, this court does not have jurisdiction of this case.
*196Decided September 17, 1959.
Herman C. McCall, for plaintiff in error.
Luther C. Hames, Jr., Solicitor-General, contra.

Writ of error dismissed.


Gardner, P. J., and Townsend, J., concur.